Title: To George Washington from Matthias Ogden, 31 October 1782
From: Ogden, Matthias
To: Washington, George


                  
                     Sir
                     Trenton 31st Octr 1782.
                  
                  I had the honor to present your Excellencys Letter with the one from the Minister at War to Governor Livingston, the 28th Inst., & am happy that I can assure your Excellency, that the Legislative body of both Houses shewed the greatest attention to the advice.  They have resolved to augment their Regiments, to the required number, & have appointed a Committee, to devise means for speedy & effectual execution.
                  The Gentlemen of the Committee, have honored me with notice, of their meeting this day; when if they can be prevailed upon to order the Men raised by Classing the inhabitants, I conceive the business will be at an end—The former Governor was re-elected yesterday without opposition—Messrs Clark Boudinot, Frelinghausen, Condict, & Elmere, were appointed Members of Congress.  I have the honor to be with the greatest respect Your Excellencys humble Servt
                  
                     M. Ogden
                     
                  
               